Case 19-34054-sgj11 Doc 1555 Filed 12/11/20           Entered 12/11/20 18:06:00         Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                       §
In re:                                                 § Chapter 11
                                                       §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                   § Case No. 19-34054-sgj11
                                                       §
                              Debtor.                  §

                                  NOTICE OF DEPOSITION

         1.      PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure 30, incorporated by reference in Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Highland Capital Management, L.P. (the “Debtor”) shall take the deposition of James

Dondero in connection with James Dondero’s Motion for Entry of an Order Requiring Notice


1
  The last four digits of the Debtor’s taxpayer identification number are 6725. The headquarters and
service address for the Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:41732.1 36027/002
Case 19-34054-sgj11 Doc 1555 Filed 12/11/20           Entered 12/11/20 18:06:00       Page 2 of 3



and Hearing for Future Estate Transactions Occurring Outside the Ordinary Course of Business

[Docket No. 1439] on December 14, 2020, beginning at 9:30 a.m. Central Time, or at such

other day and time as counsel for the Debtor and counsel for Mr. Dondero agree.

         The deposition will be taken remotely via an online platform due to the coronavirus

 pandemic such that no one will need to be in the same location as anyone else in order to

 participate in the deposition and by use of Interactive Realtime. Parties who wish to participate

 in the deposition should contact John A. Morris, Pachulski Stang Ziehl & Jones LLP, at

 jmorris@pszjlaw.com no fewer than 24 hours before the start of the deposition for more

 information regarding participating in this deposition remotely.

         .




                                                 2
DOCS_NY:41732.1 36027/002
Case 19-34054-sgj11 Doc 1555 Filed 12/11/20    Entered 12/11/20 18:06:00    Page 3 of 3



Dated: December 11, 2020.          PACHULSKI STANG ZIEHL & JONES LLP
                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com
                                           hwinograd@pszjlaw.com


                                   -and-
                                   HAYWARD & ASSOCIATES PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for the Debtor and Debtor-in-Possession




                                           3
DOCS_NY:41732.1 36027/002
